                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                              MILWAUKEE DIVISION


JANELLE MORITZ and JOHN MORITZ

               Plaintiffs,
and
                                                             Case No. 20-cv-01429
WEA INSURANCE CORPORATION

               Involuntary Plaintiff,

v.

WALMART, INC. and
ABC INSURANCE COMPANY,

               Defendants.


             WALMART, INC.’S CORPORATE DISCLOSURE STATEMENT


       The undersigned, counsel of record for Defendant, Walmart Inc., incorrectly identified as

Walmart, Inc., hereby furnishes the following list in compliance with Fed. R. Civ. P. 7.1 and Civil

L.R. 7.1:


       1)      The correct name of Defendant in this matter is Walmart Inc.


       2)      Walmart Inc. is a foreign corporation with its principle office located at 702 SW 8th

               Street, Bentonville, Arkansas.

       3)      Walmart Inc. is a publicly traded company on the New York Stock Exchange and

               traded under the symbol WMT. No other publicly traded entity owns more than

               10% of Walmart Inc. stock.




            Case 2:20-cv-01429-SCD Filed 09/11/20 Page 1 of 2 Document 1
       (4)    MWH Law Group LLP is the only law firm expected to appear for Defendant

              Walmart Inc.

       Dated in Milwaukee this 11th day of September, 2020.


                                            MWH LAW GROUP LLP
                                            Attorneys for Defendant Walmart Inc., incorrectly
                                            identified as Walmart, Inc.

                                            By: /s/ Electronically sign by Eric L. Andrews
                                            Eric L. Andrews                SBN: 1068550
                                            Vincent J. Vigil               SBN: 1120981
                                            735 North Water Street, Suite 610
                                            Milwaukee, WI 53202
                                            Telephone: (414) 436-0353
                                            Facsimile: (414) 436-0354
                                            eric.andrews@mwhlawgroup.com
                                            vincent.vigil@mwhlawgroup.com


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on September 11, 2020, a copy of this document was
served upon all parties in the above cause by the electronic document management/electronic
filing system (“ECF”), which will send notification of such filing to all attorneys of record.

Attorney for Plaintiffs, Janelle Moritz and John Moritz
Michelle M. Hockers
Don C. Prachthauser
MURPHY & PRACHTHAUSER, S.C.
330 East Kilbourn Avenue, Suite 1200
Milwaukee, WI 53202
mhockers@murphyprachthauser.com
dprachthauser@murphyprachthauser.com

                                                         /s/Elsa Chavez




          Case 2:20-cv-01429-SCD Filed 09/11/20 Page 2 of 2 Document 1
